Citation Nr: 1618901	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  10-31 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left heel disability.

2.  Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 





INTRODUCTION

The Veteran served on active duty in the Marine Corps from November 1979 to June 1980 with subsequent Reserve service.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

On the July 2010 VA Form 9, the Veteran requested a hearing before a Board member.  In March 2016, the Veteran was notified of an April 2016 travel Board hearing.  In March 2016, the RO contacted the Veteran via telephone to confirm his attendance at the hearing.  The Veteran confirmed that he would attend the hearing as scheduled.  The Veteran failed to appear at the April 2016 hearing.  He contacted the RO via telephone to inform them that he missed the hearing due to being hospitalized the day before the hearing.  The RO informed him that he needed to provide a signed written request to reschedule his hearing.  To date, the Veteran has not submitted such a request; therefore, the Board finds that a hearing request is not pending.  See 38 C.F.R. § 20.702(d) (2015). 

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for a right heel disability has been raised by the record in an April 2012 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

First, an October 1980 service treatment record indicates that the Veteran complained of pain in both of his heels for the previous 3 months, which he attributed to overexerting himself while running.  He was diagnosed with a soft tissue injury and ligament strain.  An annual physical examination report in 1981 indicates that the Veteran complained of heel pain. 

In a May 2009 correspondence, the Veteran stated that he injured his feet and heel while marching during boot camp activities and aggravated the injury while running.  He stated that he did not complain about the injuries during service, but sought treatment with private providers during the "80's."  He stated that either he cannot remember the names of the providers he saw or the records of the providers he remembers have been destroyed.  He also stated that he sought treatment with the VA post-service. 

In a May 2009 letter, a representative from CareNow, a private provider from which the Veteran sought treatment, indicated that although the Veteran's records had been destroyed 7 years after his last appointment in 2000, there was evidence that he was treated for Achilles tendinitis in September 2000.

In July 2009, the Veteran was afforded a VA examination.  The examiner opined that it was less likely than not that the Veteran's heel and foot disabilities were related to service.  The examiner noted the Veteran's in-service complaint of and treatment for heel pain, but noted that it was "unclear where the tendonitis was located and what soft tissue was injured."  The examiner also noted that although a periodic examination indicated a positive response to the question of foot pain, there was no evidence of further treatment indicating chronicity of care.  "This examiner can find no evidence in the medical record indicating private medical care for either foot.  If new information comes to light, it would be prudent to examine this information and possibly amend the opinion depending on what the information indicates."

The July 2009 examiner did not comment on the CareNow document which indicated the Veteran was treated for Achilles tendinitis in 2000 or the Veteran's statements that he sought treatment post service for his continuous pain.  The Board notes that the rationale for an examiner's opinion must not be based solely on the absence of treatment records during and after service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007); (an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service).  The Board therefore finds that a remand is necessary to obtain an addendum opinion which considers all relevant evidence, including lay statements.  

Second, in a May 2009 correspondence, the Veteran stated that he sought treatment in the 1980s for his heel and foot pain.  He stated that he could not recall the name of the providers and/or the records of the providers he remembered had been destroyed.  He did not provide the name of the providers he remembered, other than the provider CareNow.  In April 2012, he submitted a letter from Dr. H.W. which commented on the Veteran's heel and foot disabilities, but did not rise to the level of providing an adequate positive nexus to service.  It is unclear if the Veteran sought treatment from Dr. H.W.  No private treatment records have been associated with the electronic claims folder.  Accordingly, as the Board is now on notice of the existence of private medical records that are pertinent to the Veteran's claim, reasonable efforts to obtain those records should be made on remand.  Specifically, the Veteran should be requested to complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the release of the private records.  

Third, since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide or authorize the release of records from Dr. H.W., as well as any other records, not already of record, that are relevant to his claim.
If, after making reasonable efforts to obtain non-VA records the AOJ is unable to secure same, the AOJ must notify the Veteran and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; (c) describe any further action to be taken by the AOJ with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Obtain VA treatment records pertaining to the Veteran from December 2014 and associate them with the electronic claims folder.  

3.  Then, obtain an addendum opinion from the July 2009 VA examiner (or an appropriate medical professional).  The Veteran's electronic claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  If the examiner feels another examination is necessary, another examination should be scheduled.  The examiner is requested to review the electronic claims file and offer an opinion as to the following:

(a)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's left heel disability began in or is related to service.  Please provide a complete explanation for the opinion.

(b)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's bilateral foot disability began in or is related to service.  Please provide a complete explanation for the opinion.

The examiner's attention is directed to, but not limited to, the following:

(i)  October 1980 service treatment records which show complaints of heel pain and 1981 Reserve records which show complaints of heel pain;

(ii)  Veteran's statement that he sought treatment in the 1980s for his foot and heel pain;

(iii)  May 2009 letter from CareNow indicating that the Veteran was treated for Achilles tendinitis in 2000; and

(iv)  April 2012 letter from Dr. H.W. which states that the Veteran's chronic Achilles tendinitis with hypertrophic bone formation was not accomplished with normal aging.

The rationale for an examiner's opinion must not be based solely on the absence of treatment records during and after service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007); (an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

4.  Ensure that the information provided in the examination report satisfies the criteria above and, if not, return the report as insufficient.  Then readjudicate the Veteran's claims after ensuring that any other appropriate development is complete.  If the benefits sought remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond.  The case should then be returned to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

